Opinion by
Keefe, J.
At the trial the Government offered in evidence the collector’s memorandum and the report of the assistant surveyor. It was stipulated that the facts stated in the surveyor’s report, insofar as applicable to the correct number of gallons, as stated in the collector’s memorandum, to wit, 98,355, are correct. In accordance therewith it was held that the assessment of internal revenue tax shpuld be made upon the basis of 98,355 gallons rather than 122,489' gallons. The protest was sustained to this extent.